Citation Nr: 1545133	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for low back strain with degenerative joint disease.

2.  Entitlement to service connection for prostate cancer.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a kidney disorder and urinary tract infection.

4.  Entitlement to service connection for a kidney disorder and urinary tract infection.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a skin rash.  

6.  Entitlement to service connection for a skin rash.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2015, a Central Office hearing was held before the undersigned Veterans Law Judge (VLJ).  At that time, the representative indicated that additional evidence would be submitted to the Board with a waiver of RO consideration.  The record was held open for 60 days and additional evidence was subsequently received.  

At the hearing, the Veteran indicated he was seeking service connection for colon cancer.  This issue is not currently before the Board and a review of the claims folder shows that it was deferred by the RO in August 2015 pending additional development.  

The claims folder contains extensive correspondence concerning an overpayment created in 2004.  The Board notes that a statement of the case was furnished on the waiver issue in May 2005 and a Form 9 was received.  A July 2007 letter, however, notified the Veteran that the appeal was not timely received.  The Veteran also questioned the validity of the debt.  A June 2009 letter advised that VA could not accept his letter as an appeal of the indebtedness or waiver.  A review of the file shows that the debt has been recouped and at this time, the Board does not find the waiver or validity issue for consideration.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for a kidney disorder and urinary tract infection and service connection for a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the June 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to a rating greater than 40 percent for low back strain with degenerative joint disease and entitlement to service connection for prostate cancer.  

2.  In August 2005, the RO denied service connection for a kidney disorder and urinary tract infection because new and material evidence had not been submitted.  The Veteran did not appeal this decision.  

3.  Evidence associated with the record since the August 2005 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a kidney disorder and urinary tract infection.  

4.  In August 2005, the RO denied service connection for a skin rash because new and material evidence had not been submitted.  The Veteran did not appeal this decision.  

5.  Evidence associated with the record since the August 2005 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a skin rash.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the claim of entitlement to a rating greater than 40 percent for low back strain with degenerative joint disease have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The August 2005 rating decision, which determined that new and material evidence had not been submitted to reopen a claim of service connection for a kidney disorder and urinary tract infection, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a kidney disorder and urinary tract infection.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

5.  The August 2005 rating decision, which determined that new and material evidence had not been submitted to reopen a claim of service connection for a skin rash, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin rash.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

At the June 2015 hearing, the Veteran indicated that he wanted to withdraw the claims of entitlement to a rating greater than 40 percent for low back strain with degenerative joint disease and entitlement to service connection for prostate cancer.  As the Veteran has withdrawn these issues, there remain no allegations of errors of fact or law for appellate consideration as concerns them.  Accordingly, the Board does not have jurisdiction over those issues and they are dismissed.  

New and material evidence

In light of the favorable decision to reopen and remand the service connection claims, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

	Kidney disorder and urinary tract infection

In September 1996, the RO denied service connection for a kidney disorder and urinary tract infection, essentially based on a finding that there was no evidence which linked any acute and transitory condition in service with any current urinary condition.  The Veteran submitted a notice of disagreement and a statement of the case was furnished in October 1997.  He did not, however, submit a timely Form 9 and the September 1996 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In June 2003 and August 2005, the RO denied service connection for a kidney disorder and urinary tract infection because the evidence submitted was not new and material.  The Veteran did not appeal these decisions and they are also final.  Id.  

In January 2013, the RO again denied service connection for a kidney disorder and urinary tract infection because new and material evidence had not been received.  The Veteran disagreed with the decision and perfected this appeal.  

On review, the most recent final decision was in August 2005.  At that time, relevant evidence of record included service treatment records, the Veteran's statements, and VA and private medical records.  

Service records show treatment for a urinary tract infection in 1969 and complaints related to the kidneys.  A May 1970 note documents complaints of constant trouble with the kidneys throughout the year, but there were no objective signs or symptoms.  On separation examination in January 1971, the genitourinary system was reported as normal.  The Veteran underwent a VA examination in July 1996 and diagnosis was hematuria/voiding dysfunction.  

A significant amount of evidence has been added to the record since August 2005.  This includes VA medical records and hearing testimony.  

VA records show complaints of lower urinary tract symptoms and objective findings of renal cysts.  A May 2015 record includes an assessment of benign prostatic hypertrophy/urinary tract infection - stable on Tamsulosin.  At the June 2015 hearing, the Veteran reported that he was hospitalized during service for a kidney problem and that he has had recurrent urinary tract infections since service.  

On review, to the extent this evidence was not previously considered, it is new.  It is also material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, the Veteran reported continued and recurrent problems since discharge and medical evidence shows current treatment for genitourinary conditions.  Thus, the claim is reopened.  See Shade.  

	Skin rash

In April 1994, the RO denied service connection for a skin rash, essentially based on a finding that this condition was not shown in service or during any applicable presumptive period and was not recognized as being associated with herbicide exposure.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In August 1995, the Veteran requested to reopen the claim.  In September 1995, the RO advised the Veteran that no further action would be taken on the claim until new and material evidence was received.  

In August 2005, the RO determined that new and material evidence had not been received to reopen a claim of service connection for skin rash.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In January 2013, the RO again denied service connection for a skin rash because new and material evidence had not been received.  The Veteran disagreed with the decision and perfected this appeal.  

On review, the most recent final decision was in August 2005.  At that time, relevant evidence of record included service treatment records, the Veteran's statements and VA and private medical records.  

Service treatment records are negative for a chronic skin rash and on examination for separation in January 1971, the Veteran's skin was reported as normal.  VA records dated in May 2004 show complaints of a rash since Vietnam and assessment was tinea pedis and tinea cruris.  On VA examination in February 2005, the examiner indicated that there was no evidence or history for chloracne or soft tissue sarcoma and on physical examination, the skin was normal.  

A significant amount of evidence has been added to the record since the final August 2005 decision.  Relevant evidence includes VA records and hearing testimony.  VA records show continued complaints and treatment for a rash in the groin and on the feet.  Records in 2009 also show the Veteran was seen in dermatology for scalp keratosis.  At the hearing, the Veteran testified that a rash in the groin and buttocks started in service and affected him more in the heat.  He had it up his arm once and sometimes got it on his forehead and scalp.  

On review, to the extent this evidence was not previously considered, it is new.  It is also material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, the Veteran reported the onset of a skin rash during service with continued problems since discharge.  Medical evidence also shows current treatment and complaints related to skin conditions.   Thus, the claim is reopened.  See Shade.  


ORDER

The claim of entitlement to a rating greater than 40 percent for low back strain with degenerative joint disease is dismissed.

The claim of entitlement to service connection for prostate cancer is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for a kidney disorder and urinary tract infection is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a skin rash is reopened, and to this extent only, the appeal is granted.  


REMAND

As discussed, the claims of service connection for a kidney disorder and urinary tract infection and for a skin disorder are reopened herein.  On review, additional development is needed prior to a determination on the merits.  See 38 C.F.R. § 3.159(c).  

As to both issues, updated VA medical records should be obtained.  Review of VBMS shows records were last printed on August 31, 2015.  



	Kidney disorder and urinary tract infection

At the hearing, the Veteran testified that he was hospitalized in Saigon for 5 days for his kidneys.  He thought this happened in 1966.  Efforts should be made to obtain any in-patient clinical records.  

Evidence of record shows that the Veteran was seen in service for kidney and urinary tract issues and he has current disability.  He also testified that he has had recurrent problems since service.  Under the circumstances of this case, a VA examination and opinion are needed.  38 C.F.R. § 3.159(c)(4).  

	Skin rash

The Veteran reported a skin rash starting during service and continuing to date.  He is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 464, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection").  Evidence of record shows current skin disorders and considering the Veteran's testimony, a VA examination and opinion are needed.  38 C.F.R. § 3.159(c)(4).  

As to both issues, the Veteran asserts a relationship with Agent Orange exposure.  This should be addressed in the requested examinations.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.)  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).




Accordingly, the case is REMANDED for the following action:

1.  Request relevant records from the VA Medical Center in Philadelphia, Pennsylvania for the period from September 2015 to the present.  

2.  Request in-patient clinical records relating to any 1966 hospitalization for kidney or urinary tract problems at the military hospital in Saigon, Vietnam.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any kidney and/or urinary tract disorders.  The electronic claims folder must be available for review.

The examiner is requested to identify any kidney and/or urinary tract disorders and for each disorder identified, indicate whether it is at least as likely as not related to his complaints and treatment during service or is otherwise related to service, to include Agent Orange exposure.  The examiner is advised that service connection for the disease at issue can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.  A complete rationale must be provided for any opinion offered.  

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any skin rash.  The electronic claims folder must be available for review.

The examiner is requested to identify any skin rashes and for each disorder identified, indicate whether it is at least as likely as not related to service or events therein, to include Agent Orange exposure.  The examiner is advised that service connection for the disease at issue can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.  A complete rationale must be provided for any opinion offered.  

5.  Upon completion of the above development, and any additional development deemed appropriate, adjudicate the issues of service connection for a kidney disorder with urinary tract infection and service connection for a skin rash.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


